ACCEPTED
                                                                                             03-14-00371-CR
                                                                                                     5288659
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        5/14/2015 2:57:44 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-14-00371-CR

JIM JACK THOMPSON                          §          IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                   3rd COURT OF APPEALS
                                           §                           AUSTIN, TEXAS
v.                                         §                        THIRD    DISTRICT
                                                                   5/14/2015 2:57:44 PM
                                           §                         JEFFREY D. KYLE
                                                                           Clerk
STATE OF TEXAS                             §                         AUSTIN, TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:

1. The State’s Brief in this case is due on May 15, 2015.

2. No previous extensions of time have been requested by the State or granted by
   this Court.

3. Appellant’s brief was filed in this Court on April 14, 2015.

4. Mr. Prezas filed a State’s brief in 03-13-00794-CR, State v. Yazdi, on April 21,

     2015. Mr. Prezas recently filed the State’s answer in Ex Parte Rolando Bacon

     Lopez, 10-1053-K368A, a habeas corpus proceeding. Mr. Prezas has also recently

     filed proposed findings of fact and conclusions of law in the following habeas

     corpus proceedings: Ex Parte Robert Jesse Padilla, 06-937-K368A; Ex Parte

     Robert Jesse Padilla, 06-921-K368A; Ex Parte Daniel Robert Lock, 94-085-

                                           1
   K277A; Ex Parte Daniel Robert Lock 97-780-K277A

5. Mr. Prezas anticipates filing a State’s brief on or before May 29, 2015, in response

   to the Court of Criminal Appeals granting the State’s petition for discretionary

   review in John Alan Wachtendorf, PD-0280-15.

6. Further, Mr. Prezas is also responsible for the State’s brief that will be due in State

   vs. Rex Allen Nisbett, 03-14-00402-CR on June 8, 2015.

7. Mr. Prezas has spoken with Defendant’s appellate counsel, Mr. Ray Bass, prior to

   making this request. Mr. Bass has indicated he did not object to Mr. Prezas seeking

   an extension of the time in which to file the State’s brief in this cause.

8. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of May 15, 2015, to July 14, 2015.




                                            2
       WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to July 14, 2015.

                                                   Respectfully submitted,

                                                   Jana Duty
                                                   District Attorney
                                                   Williamson County, Texas


                                                    /s/ John C. Prezas
                                                   John C. Prezas
                                                   Assistant District Attorney
                                                   State Bar Number 24041722
                                                   405 Martin Luther King #1
                                                   Georgetown, Texas 78626
                                                   (512) 943-1248
                                                   (512) 943-1255 (fax)
                                                   jprezas@wilco.org


                                  Certificate of Service

       This is to certify that on May 14, 2015, a copy of the foregoing motion has been
sent to Appellant’s attorney of record, Ray Bass, 120 W. 8th street, Georgetown, TX
78626, by eservice at ray@raybass.com.

                                                   /s/ John C. Prezas
                                                   John C. Prezas




                                               3